Citation Nr: 0707333	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  06-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for residuals of 
tuberculosis.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1995 to September 
1995, and from October 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the certification of the appeal to the Board, 
the veteran submitted additional evidence in support of his 
claim.  In January 2007, the veteran indicated that he wanted 
his claims file returned the RO for review of the additional 
evidence.  Thus, he did not waive initial RO jurisdiction.  
Accordingly, the veteran's case should be returned to the RO 
for initial review of the additional evidence, received in 
January 2007.  If the claim is not granted, the veteran 
should be issued a supplemental statement of the case which 
addresses the additional evidence.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

The record indicates that the veteran was afforded a VA 
examination in connection with his claim in March 2006.  At 
that time, it was noted that the veteran had had a Mantoux 
test in November 2005 which was positive indicating 
tuberculosis exposure.  He was noted to be asymptomatic at 
the time of the test and to have remained so at the time of 
the VA examination.  The VA examiner noted further that a 
December 2005 chest x-ray was normal.  The examiner reported 
that the veteran had been started on INH prophylaxis in 
January 2006 and that he was required to take the medication 
daily for nine months.  He was noted to be tolerating the INH 
well without problems.  However, in the veteran's September 
2006 substantive appeal, the veteran reported that the 
medication had caused him to be sick almost everyday.  In a 
December 2006 statement, the veteran reported that he had 
been given the medication and told that he would have regular 
chest x-rays, and blood tests to detect liver problems, and 
that he had never had the promised follow-up treatment after 
he completed the medication course.  He also stated that 
there was the possibility that the medication would not be 
effective.  

The RO denied the veteran's claim on the basis that there was 
no indication in the record that the veteran had developed 
active tuberculosis since the positive November 2005 Mantoux 
test and that no diagnosis of tuberculosis had been rendered.  
The RO stated further that service connection cannot be 
granted for a positive Mantoux test because it is a 
laboratory finding which is not indicative of pathology and 
which is not a diagnosis.  The RO concluded that without a 
diagnosis of tuberculosis, service connection cannot be 
granted.  

Based on the foregoing and particularly the veteran's most 
recent statements, the veteran should be afforded a VA 
examination to determine whether he has or had at one time 
active tuberculosis, and whether he currently has any 
residuals related thereto.  The examiner will also have the 
opportunity to explain the significance of the veteran's 
November 2005 positive Mantoux test.  Pursuant to VA's duty 
to assist a claimant, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA medical 
examination by an appropriate specialist 
concerning his claimed residuals of 
tuberculosis.  In addition to a chest x-
ray, those tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should indicate 
initially whether the veteran has 
currently, or at any time in the past as 
documented in the record, active 
tuberculosis related to the veteran's 
active military service.  If it is 
determined that the veteran had active 
tuberculosis in the past, the examiner 
should indicate whether the veteran has 
any current residuals.  The examiner 
should explain the significance of the 
veteran's November 2005 positive Mantoux 
test and specifically indicate whether 
such a finding is indicative of 
underlying pathology.  

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history.

The examination report should be 
completely legible.  

2.  The AMC should readjudicate the claim 
on appeal in light of all of the evidence 
of record.  If the issue remains denied, 
the veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, with consideration 
of all evidence added to the record since 
issuance of the August 2006 statement of 
the case and including the evidence 
received in January 2007, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


